Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 and 15 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 17-18, it is uncertain and not clearly understood what is meant by “when the first process is executed with a first process” (e.g. is it, when the first process is executed by the second process? or when the first process executes in parallel with a second process?). For purposes of examination it is reasonably interpreted as, when the first process is executed in parallel with the second process.
As per claims 8 and 15, they are rejected for having similar issues as claim 1 above.
As per claims, 2-7, 9-13, they are rejected as being dependent on rejected claims 1 and 8.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZANG et al. (U.S. Pub. No. 20170132026 A1, hereinafter Zang), in view of Reichenbach et al. (U.S. Pub. No. 20160117210 A1), and further in view of Raman et al. (U.S. Pub. No. 20170206101 A1).
Zang and Raman ware cited in a previous Office Action.

As per claim 1, Zang teaches the invention substantially as claimed including an electronic device (0014 … disclosure further provides an apparatus) comprising: 
a processor connected to the display and the communication circuit and including a plurality of cores (par. 0014 at least one processor configured to execute the computer readable program; par. 0030 number of cores in the Central Processing Unit (CPU); par. 0087); a volatile memory electrically connected to the processor (par. 0087 apparatus includes a memory [volatile] in which computer readable program is stored, and at least one CPU; par. 0103 a Random Access Memory (RAM)); and 
wherein the … memory is configured to store at least one application program and store instructions that cause, when executed, the processor to execute a first process of preloading at least one of classes or resources stored in the nonvolatile memory for the at least one application program (par. [0005] operating system of the in-vehicle computing device; par. 0014 the apparatus includes a memory in which computer readable program is stored, and at least one processor configured to execute the computer readable program; par. 0087 where the apparatus includes a memory in which computer readable program is stored, and at least one CPU configured to execute the computer readable program; 0041), wherein the executing of the first process includes: 
allocating a plurality of groups of the at least one of the classes or the resources to two or more cores among the plurality of cores (par. 0059 allocates the pre-loaded classes are allocated, If the pre-loaded classes required for the embedded system are loaded in parallel using a plurality of threads; par. 0041 … a plurality of threads can be started according to the number of cores in the central processing unit to load the pre-loaded classes in parallel so as to improve the speed of starting the system); and 
preloading the plurality of groups of the at least one of the classes or the resources into the … memory in parallel using the two or more cores (par. 0060 before they are loaded, a part of the pre-loaded classes in the configuration file of pre-loaded classes can be grouped in advance, so that there will be no interdependency between pre-loaded classes in one group … the embedded system can be started by starting such a corresponding number of threads according to the number of cores in the central processing unit that correspond respectively to the different groups to thereby load the pre-loaded classes in the corresponding groups), and
Zang does not expressly teach: wherein when the first process is executed with a second process other than the first process, the allocating the plurality of groups of the at least one of the classes or the resources includes: allocating a first of the plurality of groups of the at least one of the classes or the resources associated with the first process, to the two or more cores; and allocating a second of the plurality of groups of the at least one of the classes or resources associated with the second process to some of the two or more cores.
However, Reichenbach teaches: wherein when the first process is executed with a second process other than the first process, the allocating the plurality of groups of the at least one of the classes or the resources includes: allocating a first of the plurality of groups of the at least one of the classes or the resources associated with the first process, to the two or more cores; and allocating a second of the plurality of groups of the at least one of the classes or resources associated with the second process to some of the two or more cores (par. 0036 the multicore processor environment 4 may comprise a plurality of processor cores 8a . . . 8n; par. 0040 When testing safety-critical software applications (SSA) [first processes] executed in a multicore processor environment the diagnostics software application (DSA) [second process] is normally executed …  the DSA is, according the herein disclosed embodiments, enabled to take over one complete processor core 8a-n …That is, the complete resources of one processor core 8a-n may be dedicated to execution of the DSA and resources of the remaining processor cores 8a-n are dedicated to execution of the SSA. This enables parallel execution of the DSA and the SSA; par. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zang by incorporating the method of dedicating resources of the multi-core processor for execution of the SSA and the DSA as set forth by Reichenbach because it would provide for dedicating resources of at least one processor core for execution of a second process, and dedicating resources of the other processor cores for execution of a first process such that resources/threads associated with the first process may be allocated to other processor cores and the resources/threads of the second thread are allocated to at least one core processor so as to enable parallel execution of the first process and second process while enhancing performance of the first process. 
Zang and Reichenbach does not expressly describe a nonvolatile memory; a display; a communication circuit. 
However, Raman teaches a nonvolatile memory; a display; a communication circuit (par. 0034 A non-volatile storage device 308 may be included in in-vehicle computing system 300 to store data such as instructions executable by processors 314 and 320 in non-volatile form … computing system 300 may further include a volatile memory 316. Volatile memory 316 may be random access memory (RAM). Non-transitory storage devices, such as non-volatile storage device 308 and/or volatile memory 316, may store instructions and/or code that, when executed by a processor (e.g., operating system processor 314 and/or interface processor 320), controls the in-vehicle computing system 300 to perform one or more of the actions; par. 0018 As shown, an instrument panel 106 may include various displays and controls; par.  0063 … one or more additional hardware elements, such as storage devices, memory, hardware network interfaces/antennas). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zang and Reichenbach by incorporating a nonvolatile storage, a display, a communication circuit as disclosed by Raman because such non-volatile storage/memory would provide for storing the instructions to start the preloading of classes, with predictable results.

As per claim 2, Zang teaches wherein the executing of the first process further includes: preloading the plurality of groups of the at least one of the classes or the resources sequentially when the preloading of the plurality of groups of the at least one of the classes or the resources is not completed within a selected time range, or when an error occurs (par. 0102 before the pre-loaded classes are loaded in parallel by using the threads, the pre-loaded classes are detected, the thread to load a host class hosting an inner class is determined, the host class and the inner class are loaded, to thereby cause an inner class system loaded without a loading precondition to fail to be loaded, such that the inner class system can be sequentially  normally operated).

As per claim 3, Zang teaches wherein an operating system of the electronic device is an Android operating system, and wherein the first process is a Zygote process (par. 0005, the embedded system is an Android operating system; par. 0007 wherein the fundamental classes are loaded by the Zygote process). 

As per claim 4, Zang teaches wherein the allocating of the plurality of groups of the at least one of the classes or the resources further includes providing a plurality of lists of the at least one of the classes or the resources for preloading (par. 0066 inner classes of the respective host classes are consecutively recorded in the configuration file of pre-loaded classes including the list of all the pre-loaded classes of the embedded system).

As per claim 5, Zang teaches wherein the executing of the first process further includes selecting the two or more cores before the allocating of the plurality of groups (par. 0060 … host classes can be divided into a corresponding number of groups according to the obtained number of cores, where there is no interdependency between pre-loaded classes in one group, and pre-loaded classes in another group, so that the embedded system can be started by starting such a corresponding number of threads according to the number of cores in the central processing unit that correspond respectively to the different groups; par. 0064 For example, if the number of cores in the central processing unit is 4, then all the host classes in the configuration file of pre-loaded classes of the embedded system will be divided into four groups).

As per claim 6, Zang teaches wherein the allocating of the plurality of groups of the at least one of the classes or the resources includes grouping the at least one of the classes or the resources at least partially based on sizes and dependencies of the at least one of the classes or the resources (par. 0059 … there are some pre-loaded classes dependent upon each other among the pre-loaded classes required for the embedded system; 0060 … before they are loaded, a part of the pre-loaded classes in the configuration file of pre-loaded classes can be grouped in advance, so that there will be no interdependency between pre-loaded classes in one group, and pre-loaded classes in another group).

As per claim 7, Zang teaches wherein the Zygote process includes a Zygote main method including a preload method, wherein the preload method includes: allocating the plurality of groups of the at least one of the classes or the resources to the two or more cores; and preloading the plurality of groups of the at least one of the classes or the resources into the volatile memory in parallel using the two or more cores (par. 0059 If the pre-loaded classes required for the embedded system are loaded in parallel using a plurality of threads, then the pre-loaded classes may need to be allocated; 0060 … and the embedded system can be started by starting such a corresponding number of threads according to the number of cores in the central processing unit that correspond respectively to the different groups to thereby load the pre-loaded classes in the corresponding groups). Meanwhile, Raman teaches volatile memory (par. 0034 computing system 300 may further include a volatile memory 316. Volatile memory 316 may be random access memory (RAM). Non-transitory storage devices, such as non-volatile storage device 308 and/or volatile memory 316, may store instructions and/or code that, when executed by a processor (e.g., operating system processor 314 and/or interface processor 320), controls the in-vehicle computing system 300 to perform one or more of the actions).  

As per claim 8, Zang teaches the invention substantially including an electronic device comprising: 
a processor including a plurality of cores (par. 0014 at least one processor configured to execute the computer readable program; par. 0030 number of cores in the Central Processing Unit (CPU));
a … memory electrically connected to the processor; and 
a nonvolatile memory electrically connected to the processor and storing at least one application program, wherein the nonvolatile memory stores instructions that, when executed, cause the processor to execute a first process of preloading at least one of classes or resources stored in the nonvolatile memory, of the at least one application program into the nonvolatile volatile memory (par. 0014 the apparatus includes a memory in which computer readable program is stored, and at least one processor configured to execute the computer readable program; par. 0087 where the apparatus includes a memory in which computer readable program is stored, and at least one CPU configured to execute the computer readable program; 0041 loads some; par. 0039; 0040, loads some resources of the embedded system, and executes a Zygote process so as to pre-load classes), 
wherein the executing of the first process includes: generating a plurality of threads for the first process; allocating the threads to two or more cores of the plurality of cores; and executing the threads in parallel to preload the at least one of the classes or resources using the two or more cores (par. 0059 allocates the pre-loaded classes, if the pre-loaded classes required for the embedded system are to be loaded in parallel using a plurality of threads; par. 0041 … a plurality of threads can be started according to the number of cores in the central processing unit to load the pre-loaded classes in parallel so as to improve the speed of starting the system).
Zang does not expressly disclose: wherein when the first process is executed with a second process other than the first process, the executing of the first process further includes: allocating a first plurality of groups of the at least one of the classes or the resources for the first process to the two or more cores; and allocating a second plurality of groups of the at least one of the classes or resources for the second process to some of the two or more cores.
However, Reichenbach teaches: wherein when the first process is executed with a second process other than the first process, the executing of the first process further includes: allocating a first plurality of groups of the at least one of the classes or the resources for the first process to the two or more cores; and allocating a second plurality of groups of the at least one of the classes or resources for the second process to some of the two or more cores (par. 0036 the multicore processor environment 4 may comprise a plurality of processor cores 8a . . . 8n; par. 0040 When testing safety-critical software applications (SSA) [first processes] executed in a multicore processor environment the diagnostics software application (DSA) [second process] is normally executed …  the DSA is, according the herein disclosed embodiments, enabled to take over one complete processor core 8a-n …That is, the complete resources of one processor core 8a-n may be dedicated to execution of the DSA and resources of the remaining processor cores 8a-n are dedicated to execution of the SSA. This enables parallel execution of the DSA and the SSA; par. 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zang by incorporating the method of dedicating resources of the multi-core processor for execution of the SSA and the DSA as set forth by Reichenbach because it would provide for dedicating resources of at least one processor core for execution of a second process, and dedicating resources of the other processor cores for execution of a first process such that resources/threads associated with the first process may be allocated to other processor cores and the resources/threads of the second thread are allocated to at least one core processor so as to enable parallel execution of the first process and second process while enhancing performance of the first process. 
Zang and Reichenbach does not expressly describe a nonvolatile memory; a display; a communication circuit. 
However, Raman teaches a nonvolatile memory (par. 0034 A non-volatile storage device 308 may be included in in-vehicle computing system 300 to store data such as instructions executable by processors 314 and 320 in non-volatile form … computing system 300 may further include a volatile memory 316. Volatile memory 316 may be random access memory (RAM). Non-transitory storage devices, such as non-volatile storage device 308 and/or volatile memory 316, may store instructions and/or code that, when executed by a processor (e.g., operating system processor 314 and/or interface processor 320), controls the in-vehicle computing system 300 to perform one or more of the actions; par. 0018 As shown, an instrument panel 106 may include various displays and controls; par.  0063 … one or more additional hardware elements, such as storage devices, memory, hardware network interfaces/antennas). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Zang and Reichenbach by incorporating a nonvolatile storage, a display, a communication circuit as disclosed by Raman because such non-volatile storage/memory would provide for storing the instructions to start the preloading of classes, with predictable results.

As per claim 9, Zang teaches wherein the generating of the threads further includes determining a number of the threads based on at least one of a number of the plurality of cores and performance of the plurality of cores (par. 0060 … host classes can be divided into a corresponding number of groups according to the obtained number of cores, where there is no interdependency between pre-loaded classes in one group, and pre-loaded classes in another group, so that the embedded system can be started by starting such a corresponding number of threads according to the number of cores in the central processing unit that correspond respectively to the different groups; par. 0064 For example, if the number of cores in the central processing unit is 4, then all the host classes in the configuration file of pre-loaded classes of the embedded system will be divided into four groups).

As per claim 10, Zang teaches wherein the generating of the threads includes generating the threads based on at least one of sizes of the classes and the resources, and dependency relationships between the classes and the resources (par. 0059 … there are some pre-loaded classes dependent upon each other among the pre-loaded classes required for the embedded system; 0060 … before they are loaded, a part of the pre-loaded classes in the configuration file of pre-loaded classes can be grouped in advance, so that there will be no interdependency between pre-loaded classes in one group, and pre-loaded classes in another group).

As per claim 15, it is a method having similar limitations as claim 8. Thus, claim 15 is rejected for the same rationale as applied to claim 8. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ZANG in view of Reichenbach and Raman, and further in view of Liu et al. (US Pub. No. 20150215788 A1).
Liu was cited in a previous Office Action.

As per claim 11, ZANG further teaches wherein the executing of the process further includes and wherein the re-executing of the first process includes executing the process through one thread in a sequential manner (par. 0102 before the pre-loaded classes are loaded in parallel by using the threads, the pre-loaded classes are detected, the thread to load a host class hosting an inner class is determined, the host class and the inner class are loaded, to thereby cause an inner class system loaded without a loading precondition to fail to be loaded, such that the inner class system can be sequentially normally operated). 
ZANG, Reichenbach and Raman does not expressly disclose re-executing the first process when an execution time of one of the threads allocated to two or more cores exceeds a specified time. 
However, Liu teaches re-executing the first process when an execution time of one of the threads allocated to two or more cores exceeds a specified time (par. 0038 the network element device or the reconfiguration management node updating the registration information to the database or re-executing the registration process when the network element device or the reconfiguration management node moves out of a preset valid range of registration area and/or the last registration exceeds a preset valid time limit of registration information). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of ZANG, Reichenbach and Raman to incorporate the technique of re-executing a registration process as set forth by Liu because it would provide effectively re-executing the process of loading the classes in response to detecting a process thread execution time being exceeded so as to prevent loading failure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ZANG in view of Reichenbach, Raman and Liu, and further in view of Pho et al. (US Pub. No 20160098341 A1).
Pho was cited in a previous Office Action.

As per claim 12, ZANG, Reichenbach, Raman and Liu does not expressly disclose wherein the executing of the first process further includes storing information on at least one of the classes and the resources to be preloaded through the thread that the execution time exceeds the specified time in the nonvolatile volatile memory when an execution time of one of the threads exceeds the specified time. 
However, Pho teaches wherein the executing of the first process further includes storing information on at least one of the classes and the resources to be preloaded through the thread that the execution time exceeds the specified time in the nonvolatile volatile memory when an execution time of one of the threads exceeds the specified time (par. 0063 in one embodiment … the collected stack trace are stored on the Java heap … The decision to save or to not save the collected stack trace on disk is done on leaving the method ebAppServletContext.execute. The decision to save such information is based on how much time the execution time take and if it exceeds a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of ZANG, Reichenbach, Raman and Liu to incorporate the method storing stack trace on a Java heap as set forth by Pho because it would provide efficiently storing the classes on NV memory in response to thread execution time exceeding a threshold value so as to facilitate re-execution of the process of preloading of the classes, with predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ZANG in view of Reichenbach, Raman, Liu and Pho, and further in view of Noguchi et al. (US Pub. No. 20120268786 A1).

As per claim 13, ZANG, Reichenbach, Raman and Liu and Pho does not expressly teach wherein the executing of the process further includes determining whether to execute the process in a sequential manner or in a parallel manner based on the information on the at least one of the classes and the resources stored in the nonvolatile memory.
However, Noguchi teaches determining whether to execute the process in a sequential manner or in a parallel manner based on the information on the at least one of the classes and the resources stored in the nonvolatile memory. (par. 0012 drive control unit executes jobs sequentially or in parallel according to the priority information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of ZANG, Reichenbach, Raman and Liu and Pho to incorporate the method executing jobs sequentially or in parallel based on priority information as set forth by Pho because it would provide efficiently executing the process of preloading classes on memory at least based on priority or other type of information stored in the classes, with predictable results.

Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195